Citation Nr: 1443093	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-46 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from July 1960 to July 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2010 of a Department of Veterans Affairs (VA) Regional Office.  

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In July 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The diagnosis of posttraumatic stress disorder is related to credible evidence of in-service stressors. 


CONCLUSION OF LAW

The criteria for service connection for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

On VA examination in November 2013, the VA examiner diagnosed posttraumatic stress disorder.  The VA examiner linked the diagnosis to in-service stressors, namely, that the Veteran witnessed the death of a pilot for whom the Veteran served as a plane captain and the death of a fellow sailor who walked into a plane's propeller.  Also the Veteran described an incident when he was almost struck by aircraft ordnance that skidded across the runway on his ship, an aircraft carrier runway.   

The remaining question is whether there is credible supporting evidence that the claimed in-service stressors occurred.  The Veteran's service personnel records show that the Veteran served as a plane captain and his duties involved maintenance and servicing aircraft.  Deck logs from the U.S.S. Coral Sea show both that a pilot was presumed dead after crashing into the water, and that a sailor was killed when he walked into the rotating propeller of an aircraft during the period the Veteran's squadron was assigned to the ship.  The Veteran also sent a picture of his unit showing himself and the pilot, who died.  





In light of the above, there is persuasive evidence of all the elements to establish service connection for posttraumatic stress disorder and the Veteran prevails.  


ORDER

Service connection for posttraumatic stress disorder is granted.   



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


